Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4-7, and 11 are amended.
Claim 10 is original.
Claims 2 and 3 are canceled.
Claims 1 and 4-11 are pending in the current application.
This action is made NON-FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (U.S. Publication No. 20140039786) in view of Mudalige (U.S. Publication No. 20170113683).
Regarding claim 1:
Schleicher teaches:
A braking assistance device for a vehicle, comprising: an object sensing unit configured to sense objects around a host vehicle; ("Detection unit 16 transmits its detected findings to control unit 18. The detected findings include information about whether the area in front of the vehicle in the detection range of front area sensor system 10 is recognized as being clear of potential collision objects. Detection unit 16 may be configured to detect both moving objects and stationary objects." [0033])
and a braking assistance execution unit configured to: execute braking assistance using a braking device of the host vehicle so as to avoid or mitigate colliding with an object; ("...the actuator system may also be designed in such a way that it actively intervenes in the vehicle control, for example, into braking system 20, to prevent the collision if possible, or if this is no longer possible, to at least attenuate the consequences of the collision. For example, actuator system 32 may be configured to carry out emergency braking as a function of the risk of collision. Emergency braking may be triggered, for example, when a threshold value of a 
determine, based on the determined traffic environment at the intersection, whether the braking assistance to avoid or mitigate colliding with the object indicates a possibility that the braking assistance will result in colliding with an orthogonally-traveling vehicle that travels orthogonally relative to the host vehicle; ("If a risk of collision with a vehicle 26 coming from the side has been detected and if the area in front of the vehicle has also been recognized as clear, control unit 18 (step 56) checks on whether a collision with vehicle 26 is presumably avoidable by suppressing braking, i.e., by a route having essentially the instantaneous velocity v of the host vehicle." [0043]; here it shows that it is determined whether or not suppressing the brakes will result in a crash with an orthogonally traveling vehicle. See figure 2 for vehicle 26 that is traveling orthogonally to host vehicle 24.)
and control execution of the braking assistance in accordance with the determined traffic environment, ("In this example, host vehicle 24 continues to move forward without drive and without braking due to the suppression of braking of the host vehicle, and it will presumably pass by the route of vehicle 26 without resulting in a collision. Vehicles 24, 26 drive past one another." [0044]; here it shows that the execution of brakes is controlled based on the traffic environment of a host vehicle 24. See figure 2 for the traffic environment that includes other vehicle 26.)
wherein the braking assistance execution does not execute the braking assistance to avoid or mitigate colliding with the object in response to the determined traffic environment at the intersection indicating the possibility that the braking assistance will results in colliding with the orthogonally-traveling vehicle. ("In this example, host vehicle 24 continues to move forward without drive and without braking due to the suppression of braking of the host vehicle, and it will presumably pass by the route of vehicle 26 without resulting in a collision. Vehicles 24, 26 drive past one another." [0044]; here it shows that the host vehicle does not execute braking in order to avoid a collision with an orthogonally traveling vehicle.)
Schleicher doesn’t explicit teach determining a traffic environment at an intersection or a determination unit that determines when a host vehicle has entered an intersection however, 
Mudalige teaches:
an intersection entry determination unit configured to determine entry of the host vehicle into an intersection of a traveling road of the host vehicle; ("The algorithms identify the various remote vehicles that may be entering the intersection, that are in the intersection, that are turning at the intersection, etc., analyze the speed and location of those vehicles relative to the speed and location of the host vehicle, and identify the collision threat potential for the approach region, the waiting region and the no-waiting region" [0038]; here it shows that the algorithms can detect an intersection that the host vehicle is entering.)
determine, based on a sensing result from the object sensing unit, a traffic environment at the intersection for a state in which the host vehicle is determined to be entering the intersection; ("The algorithms identify the various remote vehicles that may be entering the intersection, that are in the intersection, that are turning at the intersection, etc., analyze the 
Schleicher and Mudalige are analogous art because they are in the same field of art, emergency brake assistance systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the braking assistance device as taught by Schleicher with the ability to determine a traffic environment of an intersection and when an intersection is entered as taught by Mudalige in order to avoid a collision at an intersection. The teaching suggestion/motivation to combine is that by controlling braking based on the traffic environment of an intersection, the autonomous vehicle can safely travel through the intersection in a more efficient manner. 

Regarding claim 4:
Schleicher in view of Mudalige teaches all of the limitations of claim 1.
Schleicher further teaches:
Wherein for a state in which the determined traffic environment indicates no possibility of the braking assistance will result in colliding with the orthogonally-traveling vehicle, the braking assistance execution unit executes the braking assistance in accordance with the sensing result. (“If the area in front of the vehicle is detected as not being clear, for example, because at least one potential collision object is detected in the area in front of the vehicle, control unit 18 does not intervene in the longitudinal guidance of the vehicle but instead 

Regarding claim 5:
Schleicher in view of Mudalige teaches all of the limitations of claim 4.
Schleicher further teaches:
wherein for a state in which no orthogonally-traveling vehicle that orthogonally travels relative to the host vehicle exists, the braking assistance execution unit determines that the traffic environment indicates no possibility of the braking assistance will result in colliding with the orthogonally-traveling vehicle. (“If prediction unit 14 has detected a risk of collision with vehicle 26 coming from the side for an assumed route based on the instantaneous values 

Regarding claim 6:
Schleicher in view of Mudalige teach all of the limitations of claim 5.
Mudalige further teaches:
wherein for a state in which a signal light in a proceeding direction of the host vehicle is green, the braking assistance execution unit determines that no orthogonally-traveling vehicle relative to the host vehicle exists. ("SPAT data wirelessly provides timing information that can be received by the host vehicle 80 that gives values as to how long the signal light will stay in its current position, such as in the green position. If the SPAT data is available at the decision diamond 222, the algorithm determines whether the time to a red light is greater than it takes for the vehicle 80 to cross the intersection 42 at decision diamond 224, and if it is, proceeds to the box 200 to assess collision threats. Because the V2I data is available and the timing of the signal lights is available to the algorithm, this information can be used to further assess potential collision threats by determining whether the vehicle 80 will still be in the intersection 42 when the signal light turns red. If the time to a red light is not greater than the time to 
Schleicher and Mudalige are analogous art because they are in the same field of art, emergency brake assistance systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the braking assistance device as taught by Schleicher with the ability to determine if a street light is green in order to determine that no orthogonally traveling vehicle exists. The teaching suggestion/motivation to combine is that a green light indicates the driver’s right of way and therefore the expected result would be that there are no orthogonally traveling vehicles when the light is green.

Regarding claim 7:
Schleicher in view of Mudalige teaches all of the limitations of claim 4. 
Mudalige further teaches:
wherein the braking assistance execution unit executes crossing-pedestrian braking assistance for a state in which the braking assistance execution unit determines that the traffic environment is such that the host vehicle crosses an opposing lane although there is a possibility of colliding with an intersection-crossing pedestrian. ("The algorithm then determines based on that assessment whether the host vehicle 80 can safely enter the no-
Schleicher and Mudalige are analogous art because they are in the same field of art, emergency brake assistance systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the braking assistance device as taught by Schleicher with the ability to detect a crossing pedestrian as taught by Mudalige in order to take into account pedestrians when executing a braking assistance. The teaching suggestion/motivation to combine is that by accounting for pedestrians a more safe and reliable braking assistance can occur.

Regarding claim 8:
Schleicher in view of Mudalige teaches all of the limitations of claim 7.
Mudalige further teaches:
wherein the crossing-pedestrian braking assistance represents braking assistance that implements braking to stop the host vehicle at a location in the intersection where the host vehicle is not in contact with an oncoming vehicle. (Figure 2 shows area 92 and 96 in the intersection where braking assistance is provided until the oncoming traffic 84 passes and a 
Schleicher and Mudalige are analogous art because they are in the same field of art, emergency brake assistance systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the braking assistance device as taught by Schleicher with the ability to brake to a stop at a location in the intersection where the host vehicle is not in contact with an oncoming vehicle in order for a braking system to avoid a pedestrian and an oncoming vehicle. The teaching suggestion/motivation to combine is that by accounting for both a pedestrian and an oncoming vehicle, a brake assistance can be provided that will simultaneously avoid two potential collisions. 

Regarding claim 9:
Schleicher in view of Mudalige teaches all of the limitations of claim 4.
Mudalige further teaches:
wherein the braking assistance execution unit executes the braking assistance in different modes in accordance with at least one of: a type of the object sensing unit provided at the host vehicle or the determined traffic environment. ("At decision diamond 198 the algorithm determines whether the vehicle 80 is allowed to enter the intersection 42, by, for example, determining whether there is a stop sign, determining whether a signal light is red, etc., using the available resources, such as camera data provided by cameras on the vehicle 80, lidar sensors, V2X communications from infrastructure including the signal light, etc. If the host 
Schleicher and Mudalige are analogous art because they are in the same field of art, emergency brake assistance systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the braking assistance device as taught by Schleicher with the ability to provide braking assistance in different modes as taught by Mudalige in order to be able to command braking assistance based on a type of sensed object or a determined traffic environment. The teaching suggestion/motivation to combine is that by allowing for different modes of braking the braking system can account for different braking situations that may not require full braking. 

Regarding claim 10:
Schleicher in view of Mudalige teaches all of the limitations of claim 1.
Mudalige further teaches:
wherein the intersection entry determination unit determines entry of the host vehicle into the intersection by using at least one of a shape of the intersection, presence or absence of a signal light, a road marking, a road sign, or a traveling track of the host vehicle. ("The method includes determining if the host vehicle is likely to turn at or near the intersection with a 
Schleicher and Mudalige are analogous art because they are in the same field of art, emergency brake assistance systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the braking assistance device as taught by Schleicher with the ability to determine entry of an intersection by the host vehicle based on a traveling track of the host vehicle in order to determine that the host vehicle has entered an intersection. The teaching suggestion/motivation to combine is that by being able to determine when a host vehicle enters an intersection, a vehicle can be more prepared to deal with any potential collisions at the intersection. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (U.S. Publication No. 20170113683) in view of Schleicher (U.S. Publication No. 20140039786).
Regarding claim 11:
Mudalige teaches:
A braking assistance method for a vehicle, comprising: determining entry of a host vehicle into an intersection of a traveling road of the host vehicle; ("The algorithms identify the 
determining, based on a sensing result from an object, a traffic environment at the intersection for a state in which the host vehicle is determined to be entering the intersection; ("The algorithms identify the various remote vehicles that may be entering the intersection, that are in the intersection, that are turning at the intersection, etc., analyze the speed and location of those vehicles relative to the speed and location of the host vehicle, and identify the collision threat potential for the approach region, the waiting region and the no-waiting region" [0038]; here it also shows that the vehicle can analyze the traffic environment at the intersection that the host vehicle will be entering.)
controlling braking assistance by a braking device, so as to avoid or mitigate colliding with the object, in accordance with the sensing result and the determined traffic environment, ("If there are collision threats detected at the decision diamond 242, the algorithm determines based on current vehicle and intersection conditions whether the time to the end of the region that the vehicle 80 is in is less than a time to stop to avoid the threat at decision diamond 246. If the time to the end of that region is less than the time to stop at the decision diamond 246, then the algorithm automatically applies the brakes and stops the vehicle 80 before the stop bar at box 248 and the algorithm each at the box 238." [0062]; here it shows the brakes being executed based on the current vehicle and intersection conditions.)

Schleicher teaches:
wherein the braking assistance to avoid or mitigate colliding with the object is not executed in response to the determined traffic environment at the intersection indicating the possibility that the braking assistance will results in colliding with an orthogonally-traveling vehicle that travels orthogonally relative to the host vehicle. ("In this example, host vehicle 24 continues to move forward without drive and without braking due to the suppression of braking of the host vehicle, and it will presumably pass by the route of vehicle 26 without resulting in a collision. Vehicles 24, 26 drive past one another." [0044]; here it shows that the host vehicle does not execute braking in order to avoid a collision with an orthogonally traveling vehicle.)
Mudalige and Schleicher are analogous art because they are in the same field of art, emergency brake assistance systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the ability to determine a traffic environment of an intersection and when an intersection is entered as taught by Mudalige with the functionality of the braking device of Schleicher in order to avoid a collision at an intersection. The teaching suggestion/motivation to combine is that by controlling braking based on the traffic environment of an intersection, the autonomous vehicle can safely travel through the intersection in a more efficient manner. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liebinger (U.S. Publication No. 20170305419) discloses a vehicle that will autonomously apply brakes or accelerate through an intersection based on whether or not it will collide with an orthogonally traveling vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664